UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street Milwaukee, WI 53212 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2014 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Investor Class (SEEDX) Institutional Class (SEDEX) SEMI-ANNUAL REPORT June 30, 2014 Oakseed Opportunity Fund a series of the Investment Managers Series Trust Table of Contents Letter to Shareholders 1 Schedule of Investments 5 Statement of Assets and Liabilities 8 Statement of Operations 9 Statements of Changes in Net Assets 10 Financial Highlights 11 Notes to Financial Statements 13 Expense Example 20 This report and the financial statements contained herein are provided for the general information of the shareholders of the Oakseed Opportunity Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. www.oakseedfunds.com Jackson Park Capital, LLC 175 W. Canyon Crest Road, Suite 202 Alpine, Utah 84004 Dear Fellow Shareholders, For the six months ended June 30, 2014, the Oakseed Opportunity Fund’s Investor Class returned 0.97% and the Institutional Class gained 1.05% while the S&P 500 Index (with dividends) increased 7.14%. The S&P 500 continued its strong performance during the first half of 2014. The Fund’s underperformance compared to its benchmark was due to a relatively high cash balance throughout the six months ended June 30, 2014, as well as disappointing returns of individual securities. Winners for the period included Teva Pharmaceuticals, DirecTV, and Halliburton. Teva’s stock appreciated 30.9% during the first half of 2014 from it’s 2013 year end price, primarily due to the approval of a new formulation of its existing multiple sclerosis drug, Copaxone. DirecTV announced it will be acquired by AT&T subject to a long regulatory review process, while Halliburton rose from a combination of better than expected operating results and the market’s current preference for energy stocks. We purchased all three securities at the Fund’s inception and have sold out of both DirecTV and Halliburton with long-term capital gains. We continue to like Teva’s potential given the delay of generic competition for Copaxone, new management, and a cheap valuation of 11 times earnings. On the loss side, one of our best performers from 2013, Yahoo!, saw its stock price fall 13.1% during the first six months of 2014 as valuations contracted for internet and technology stocks globally. As we detailed in our 2013 Annual Shareholder Letter, Yahoo!’s strong outperformance since CEO Marissa Mayer took over in mid-2012 largely resulted from the rapid growth of its minority investment in Chinese internet company Alibaba. Alibaba itself embarked upon its own Initial Public Offering (IPO) in the United States during 2014’s first half with initial trading of its stock (symbol: BABA) expected during the third quarter of this year. Having a market capitalization estimated to be as high as $220 billion, the IPO will provide a substantial amount of cash to Yahoo! upon completion. Any valuation higher than $170 billion for Alibaba implies no value for Yahoo!’s core business, which continues to struggle but has generated over $4 billion of revenue and over $500 million in free cash flow annually. As such, we believe the market will eventually ascribe a valuation higher than zero to the core business. Additional losses of significance during the first half of 2014 came from our investments in Oaktree Capital Group, LLC, an alternative asset manager currently out of favor, Boardwalk Pipeline Partners, L.P., a Master Limited Partnership natural gas pipeline company that cut its dividend in February; and Coach, Inc., the well known luxury brand of handbags, leather goods and other apparel that has struggled in domestic markets, posting double digit percentage sales declines. For both Boardwalk and Coach, we were incorrect in our assessment of their prospects and/or valuation and have elected to sell our entire positions, realizing the tax loss benefits while continuing to monitor them closely for future consideration. We have high confidence that Oaktree will ultimately be a successful Fund investment, but cannot with conviction say when. Noted financial journalist Jim Grant once said, “Being right and being early is the same thing as being wrong.” We are not sure if we were “right” with respect to Boardwalk and Coach, but both “early” and thus “wrong” cannot be disputed in all three cases. However, we would be equally mistaken to dismiss any company’s future return potential based on irrational, emotional behavior born out of frustration from losses. Therefore it is entirely possible the Fund could revisit and own these stocks again in the future (or add more in the case of Oaktree) should we believe the risk/reward potential to increase favorably. 1 Jackson Park Capital, LLC 175 W. Canyon Crest Road, Suite 202 Alpine, Utah 84004 Cash as of June 30, 2014 stood at 16.9%. We have maintained a relatively high cash balance since the Fund started, primarily because compelling opportunities have been difficult to find. While we have steadfastly resisted market calls for bottoms and tops, we have noticed in our careers that following a sustained period of difficulty deploying cash, we have almost always regretted putting marginal dollars to work in marginal investment ideas in an effort to be fully invested. While such a rookie analyst mistake might be forgiven by kind and understanding mentors, we believe we have enough gray hair (or perhaps not enough hair) to know better today as fund managers, and certainly understand that our fellow shareholders expect more from us. Therefore, while we continue to look for great investments everyday, we will resolutely not invest cash for the sake of being fully invested. On the other hand, if we were able to find an abundance of opportunities despite the market making all time highs, we would have no issue at all being fully invested. Simply put, however, such moments in time are rare. Until conditions are sufficiently favorable such that the Fund’s cash levels come down as capital is deployed into attractive investments, our relative returns will be negatively impacted versus the benchmark S&P 500 Index should it continue to make further gains. 2 Jackson Park Capital, LLC 175 W. Canyon Crest Road, Suite 202 Alpine, Utah 84004 Closing While disappointed with the Fund’s relative underperformance during the first half of 2014, we can attest that our efforts and focus remain the same: producing competitive returns while minimizing the risk of capital loss. Consistent with our actions disclosed in prior shareholder letters, we again increased our own individual investments in the Fund during this past six-month period. To all our fellow shareholders, we thank you for your investment and confidence in our Fund. Sincerely, Greg Jackson John Park 3 Jackson Park Capital, LLC 175 W. Canyon Crest Road, Suite 202 Alpine, Utah 84004 IMPORTANT INFORMATION An investment in the Oakseed Opportunity Fund is subject to risks, including possible loss of principal. The Fund risks include, but are not limited to: equity securities risk, exchange traded funds risk, management risk, market risk, preferred stock risk, value-oriented investment strategy risk, warrant risk and industry concentration risk. Foreign investment risk, where the prices of foreign securities may be more volatile than the securities of U.S. companies, includes economic social conditions, political developments and the regulatory environment, plus be more sensitive to changes in interest or exchange rates. Small & mid-cap company risk exists; the securities of such companies may be subject to more abrupt or erratic market movements than larger companies. Options risk, when the Fund’s options positions may fluctuate to a greater degree than the securities they track, and there is the risk when selling put options that the value of underlying security could decrease and the put could be exercised, obligating the seller of the put to buy the security at a higher price than the prevailing market price. The Fund may invest a larger portion of its assets in one or more industries than many other mutual funds, and thus will be more susceptible to negative events affecting those industries. A full description of Fund risks is in the prospectus. The S&P 500 Index is a market-value weighted index consisting of 500 stocks chosen for market size, liquidity, and industry group representation. The Russell 2000 Index measures the performance of the small-cap segment of the U.S. equity universe and is a subset of the Russell 3000 Index. One cannot invest directly in an index. The views were those of the Co-Portfolio Fund Managers as of June 30, 2014, and may not reflect their views on the date this report is first published or anytime thereafter. These views are intended to assist the shareholders of the Fund in understanding their investments in the Fund and do not constitute investment advice. This report may contain discussions about investments that may or may not be held by the Fund as of the date of this report. All current and future holdings are subject to risk and to change. 4 Oakseed Opportunity Fund SCHEDULE OF INVESTMENTS As of June 30, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 76.2% BROADCAST SERVICES/PROGRAMS – 1.8% Scripps Networks Interactive, Inc. - Class A $ COMMERCIAL SERVICES – 2.5% ARAMARK Holdings Corp. COMMERCIAL SERVICES-FINANCE – 1.2% MasterCard, Inc. - Class A COMPUTER SERVICES – 1.0% International Business Machines Corp. COMPUTERS – 2.9% Apple, Inc. DIVERSIFIED FINANCIAL SERVICES – 3.4% Bank of America Corp. DIVERSIFIED OPERATION – 3.8% Leucadia National Corp. E-COMMERCE/PRODUCTS – 4.6% eBay, Inc.* FOOD&BEVERAGE – 2.5% PepsiCo, Inc. INVESTMENT COMPANIES – 4.6% Oaktree Capital Group LLC MEDICAL-BIOMEDICAL/GENERICS – 3.1% Gilead Sciences, Inc.* MEDICAL-DRUGS – 2.0% AbbVie, Inc. Anacor Pharmaceuticals, Inc.* MEDICAL-GENERIC DRUGS – 8.2% Teva Pharmaceutical Industries Ltd. - ADR1 MULTI-LINE INSURANCE – 2.1% American International Group, Inc. MULTIMEDIA – 2.9% Twenty-First Century Fox, Inc. - Class B RETAIL-BEDDING – 3.1% Bed Bath & Beyond, Inc.* RETAIL-DISCOUNT – 2.5% Costco Wholesale Corp. RETAIL-PET FOOD & SUPPLIES – 3.1% PetSmart, Inc. SCHOOLS – 3.4% American Public Education, Inc.* 5 Oakseed Opportunity Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) SECURITY SERVICES – 2.6% ADT Corp. $ SUPER-REGIONAL BANKS-U.S. – 0.7% Capital One Financial Corp. TRANSPORT-SERVICES – 2.9% Expeditors International of Washington, Inc. WEB PORTALS/ISP – 7.3% Yahoo!, Inc.* WIRELESS EQUIPMENT – 4.0% SBA Communications Corp.* TOTAL COMMON STOCKS (Cost $87,752,646) EXCHANGE-TRADED FUNDS – 2.8% ProShares Short Russell 2000* TOTAL EXCHANGE-TRADED FUNDS (Cost $3,825,629) REAL ESTATE INVESTMENT TRUSTS – 4.5% REITS-WAREHOUSE/INDUSTRIES – 4.5% Chambers Street Properties TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $5,518,247) Principal Amount SHORT-TERM INVESTMENTS – 17.1% $ UMB Money Market Fiduciary, 0.01%2 TOTAL SHORT-TERM INVESTMENTS (Cost $21,491,607) TOTAL INVESTMENTS – 100.6% (Cost $118,588,129) Liabilities in excess of other assets – (0.6)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depository Receipt * Non-income producing security. 1 Foreign security denominated in U.S. Dollars. 2 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 6 Oakseed Opportunity Fund SUMMARY OF INVESTMENTS As of June 30, 2014 (Unaudited) Security Type/Industry Percent of Total Net Assets Common Stocks Medical-Generic Drugs 8.2% Web Portals/ISP 7.3% E-Commerce/Products 4.6% Investment Companies 4.6% Wireless Equipment 4.0% Diversified Operation 3.8% Schools 3.4% Diversified Financial Services 3.4% Medical-Biomedical/Generics 3.1% Retail-Pet Food & Supplies 3.1% Retail-Bedding 3.1% Transport-Services 2.9% Computers 2.9% Multimedia 2.9% Security Services 2.6% Food&Beverage 2.5% Commercial Services 2.5% Retail-Discount 2.5% Multi-line Insurance 2.1% Medical-Drugs 2.0% Broadcast Services/Programs 1.8% Commercial Services-Finance 1.2% Computer Services 1.0% Super-Regional Banks-U.S. 0.7% Total Common Stocks 76.2% Exchange-Traded Funds 2.8% Real Estate Investment Trusts REITS-Warehouse/Industries 4.5% Total Real Estate Investment Trusts 4.5% Short-Term Investments 17.1% Total Investments 100.6% Liabilities in excess of other assets (0.6)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 7 Oakseed Opportunity Fund STATEMENT OF ASSETS AND LIABILITIES As of June 30, 2014 (Unaudited) Assets: Investments, at value (cost $118,588,129) $ Cash deposited with broker Receivables: Investment securities sold Fund shares sold Dividends and interest Prepaid expenses Total assets Liabilities: Payables: Investment securities purchased Fund shares redeemed Advisory fees Distribution fees - Investor Class (Note 6) Auditing fees Fund accounting fees Administration fees Transfer agent fees and expenses Custody fees Chief Compliance Officer fees Trustees' fees and expenses Legal fees Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Paid-in capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment income Accumulated net realized gain on investments and written options contracts Net unrealized appreciation on: Investments Net Assets $ Maximum Offering Price per Share: Investor Class Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price $ Institutional Class Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price $ See accompanying Notes to Financial Statements. 8 Oakseed Opportunity Fund STATEMENT OF OPERATIONS For the Six Months Ended June 30, 2014 (Unaudited) Investment Income: Dividends (net of foreign withholding taxes of $20,768) $ Interest Total investment income Expenses: Advisory fees Administration fees Distribution fees - Investor Class (Note 6) Fund accounting fees Transfer agent fees and expenses Registration fees Shareholder reporting fees Custody fees Legal fees Auditing fees Miscellaneous Chief Compliance Officer fees Trustees' fees and expenses Excise tax Insurance fees Total expenses Advisory fees waived ) Net expenses Net investment income Realized and Unrealized Gain on Investments and Written Options Contracts: Net realized gain on: Investments Written options contracts Net realized gain Net change in unrealized appreciation/depreciation on: Investments ) Written options contracts ) Net change in unrealized appreciation/depreciation ) Net realized and unrealized gain on investments and written options contracts Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 9 Oakseed Opportunity Fund STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended June 30, 2014 (Unaudited) For the Year Ended December 31, 2013 Increase (Decrease) in Net Assets from: Operations: Net investment income $ $ Net realized gain on investments and written options contracts Net change in unrealized appreciation/depreciation on investments and written options contracts ) Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income: Investor Class - ) Institutional Class - ) From net realized gain Investor Class - ) Institutional Class - ) Total distributions to shareholders - ) Capital Transactions: Net proceeds from shares sold: Investor Class Institutional Class Reinvestment of distributions: Investor Class - Institutional Class - Cost of shares redeemed: Investor Class ) ) Institutional Class ) ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period End of period $ $ Accumulated net investment income $ $ Capital Share Transactions: Shares sold: Investor Class Institutional Class Shares reinvested: Investor Class - Institutional Class - Shares redeemed: Investor Class ) ) Institutional Class ) ) Net increase in capital share transactions See accompanying Notes to Financial Statements. 10 Oakseed Opportunity Fund FINANCIAL HIGHLIGHTS Investor Class Per share operating performance. For a capital share outstanding throughout each period. For the Six Months Ended June 30, 2014 (Unaudited) For the Year Ended December 31, 2013 For the Period Ended December 31, 2012* Net asset value, beginning of period $ $ $ Income from Investment Operations: Net investment income1 - Net realized and unrealized gain on investments - Total from investment operations - Less Distributions: From net investment income - ) - From net realized gain - ) - Total distributions - ) Net asset value, end of period $ $ $ Total return2 %3 % - Ratios and Supplemental Data: Net assets, end of period (in thousands) $ $ $ 20 Ratio of expenses to average net assets (including interest expense) Before fees waived %4 % - After fees waived %4 % - Ratio of net investment income to average net assets (including interest expense) Before fees waived %4 % After fees waived %4 % - Portfolio turnover rate 80
